Citation Nr: 0640104	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  95-32 047	)	DATE
	)
       RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cervical disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 through 
February 1970, and from June 1970 through March 1976.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a May 1995 rating decision by the Department 
of Veteran's Appeals (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The Board notes that the veteran's original claim for 
entitlement to service connection for cervical disc disease 
was initially filed in May 1995, and was previously denied by 
the Board in July 1997.  The veteran submitted a motion for 
reconsideration, which was granted in October 1997.  The 
Board then remanded the veteran's claims to the RO via the 
AMC for further development per a Board decision dated March 
1999.  In April 2005, and again in October 2006, the Board 
requested independent medical evaluations (IME) regarding the 
veteran's claim for service connection for cervical disc 
disease.   

However, at no point in time during the pendency of the 
veteran's claim, was the veteran provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection.  Additionally, the veteran 
was never provided with the notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disability on appeal.  Therefore the 
requirements of the VCAA were not met in this case.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should provide the veteran with 
proper VCAA notice of the information 
and evidence necessary to substantiate 
his claim for service connection for 
cervical disc disease, including; 
notice of what evidence, if any, the 
claimant is expected to obtain and 
submit, what evidence will be retrieved 
by the VA, and inform the veteran that 
he should provide any evidence in his 
possession that pertains to the claim.  
See, Quartiuccio v. Princpi, 16 Vet. 
App. 183 (2002); 38 U.S.C.A. §§ 5102, 
5013 and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).  Notice of the type of 
evidence necessary to establish a 
disability rating and an effective date 
in the event that service connection is 
awarded should also be provided.  See, 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.	After the foregoing, the AMC should 
readjudicate the veteran's claim and 
issue a supplemental statement of the 
case, taking into consideration all 
evidence submitted by the veteran after 
the January 2003 supplemental statement 
of the case.  The veteran should be 
given an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



			
	N. R. Robin	Lawrence M. Sullivan
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


